DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transistor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 110361899.
Regarding claim 1, Yang et al. disclose an array substrate (figs 7, 9) comprising: 
. a first electrode layer 22a with a plurality of slit structures, wherein the first electrode layer comprises a plurality of domains (e.g., 4 domains), the plurality of domains comprise at least two types of domains, each of the plurality of domains is adjacent to different types of domains along both a row direction and a column direction, slit structures located in a same type of domain extend in a same direction, and slit structures located in different types of domains extend in different directions (see fig. 7)
. a plurality of gate lines G extending along the row direction and a plurality of data lines D extending along the column direction, the plurality of gate lines and the plurality of data lines crossing to define a plurality of dimming regions 21 arranged in an array, wherein each of the plurality of dimming regions is overlapped with the at least two types of domains in the first transparent electrode layer (see fig. 7).
Although Yang et al. do not disclose a transparent electrode, it would have been obvious to one of ordinary skill in the display art before the effective filing date of the claimed invention to employ a transparent electrode in a display art, since it is a known practice to improve a transparency of an electrode in a display device.
Re claim 2, wherein a ratio of an area of one of the plurality of domains to an area of one of the plurality of dimming regions is equal to or greater than 1/16 and equal to or less than ½ (see fig. 7).
Re claim 10, wherein the shape of each of the plurality of domains comprises triangle, rectangle, diamond, trapezoid, or polygon with a number of sides greater than four (see fig. 4).
Re claim 13, further comprising thin film transistors disposed at crossings of gate lines G and data lines D and connected to the gate lines and the data lines, wherein the thin film transistors arranged along the row direction are arranged on a same side of the data lines adjacent to the thin film transistors; and the thin film transistors arranged along the column direction are alternately arranged on both sides of each of the data lines adjacent to the thin film transistors (see fig. 7).
Re claim 14, further comprising a second electrode layer insulated and spaced apart from the first transparent electrode layer, wherein the second transparent electrode layer is configured to form a fringe electric field with the first transparent electrode layer to control deflection of liquid crystal molecules (see fig 14).
Re claims 15 and 17, Yang et al. further disclose a dimming liquid crystal panel, an opposite substrate spaced apart from the array substrate, and a liquid crystal layer located between the array substrate and the opposite substrate (see fig. 10).
Re claim 16, wherein a display liquid crystal panel located on a light emission side of the dimming liquid crystal panel 30.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 7, 9, 12-13, 15 and 18-19 of copending Application No. 16/975,264.  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a same a dimming liquid crystal panel comprising an array substrate as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871